t c memo united_states tax_court dale i dirkes petitioner v commissioner of internal revenue respondent docket no filed date dale i dirkes pro_se frederick w krieg for respondent memorandum opinion dawson judge this case was assigned to special_trial_judge daniel j dinan pursuant to the provisions of sec_7443a the court agrees with and adopts the opinion of the special_trial_judge which is set forth below unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue rule references are to the tax_court rules_of_practice and procedure opinion of the special_trial_judge dinan special_trial_judge this matter is before the court on respondent’s motion for summary_judgment filed pursuant to rule a petitioner filed petitioner’s objection to respondent’s motion for summary_judgment as explained below we will grant respondent’s motion for summary_judgment background on date respondent mailed a notice_of_deficiency to petitioner determining a deficiency in his federal_income_tax for of dollar_figure and additions to tax pursuant to sec_6651 and sec_6654 of dollar_figure and dollar_figure respectively respondent determined that petitioner failed to timely file his income_tax return for the year in issue failed to pay estimated_taxes and failed to report the following amounts includable in income capital_gain dollar_figure interest prior year refund wages big_number respondent also determined that petitioner was entitled to a standard_deduction of dollar_figure and that petitioner’s filing_status was married filing separate_return petitioner timely filed his petition with the court on date in his petition petitioner alleged in pertinent part the determination of the tax set forth in said notice_of_deficiency is based upon the following errors a the commissioner has erroneously alleged that the petitioner received two hundred forty-one thousand six hundred and fifty-seven dollars dollar_figure as total income b the commissioner has erroneously alleged that the petitioner received a capital_gain of one hundred thirty-seven thousand eight hundred and thirty-five dollars dollar_figure d the commissioner has erroneously alleged that the petitioner owes a delinquency penalty pursuant to internal_revenue_code sec_6651 in the amount of thirteen thousand one hundred and forty- three dollars dollar_figure be the commissioner has erroneously alleged that petitioner owes a penalty of two thousand one hundred fifteen dollars and sixty-three cents dollar_figure for failure_to_file adequate quarterly estimates pursuant to sec_6654 further petitioner alleges the facts upon which the petitioner relies as the basis of the petitioner’s case are as follows a to the best of petitioner’s information knowledge and belief the petitioner’s total income was approximately one hundred three thousand eight hundred seventy-seven dollars and twenty-four cents dollar_figure this is the sum of the following - - approximate base salary dollar_figure deferred_compensation plan dollar_figure incentive_stock_option iso dollar_figure interest dollar_figure wages for sports officiating dollar_figure federal_income_tax refund dollar_figure total dollar_figure see exhibits b c d and e c the petitioner’s failure_to_file federal_income_tax returns in a timely manner is not due to or resultant from willful neglect d the petitioner’s failure_to_file federal_income_tax returns in a timely manner is due to and resultant from reasonable_cause in his motion for summary_judgment respondent for the purpose of this motion concedes the capital_gain adjustment in the statutory_notice_of_deficiency in the amount of dollar_figure adjustment i a and the sec_6651 and a additions to tax exhibit b consists of four copies of forms w-2 wage and tax statement issued by mci communications corp to petitioner for these forms w-2 show that petitioner received wages tips and other income totaling dollar_figure this amount included deferred_compensation plan income of dollar_figure and incentive stock_options of dollar_figure exhibit c is a form int issued by community credit_union to petitioner for showing that he received interest_income of dollar_figure exhibit d is a texas sports officials inc officiating pay summary showing that petitioner was paid dollar_figure in exhibit e is a kentucky form 1099-g showing that petitioner received a state tax_refund of dollar_figure in - - the statutory_notice_of_deficiency allowed a standard_deduction of dollar_figure for adjustment i d because petitioner had not filed a form_1040 u s individual_income_tax_return subsequently petitioner substantiated itemized_deductions of dollar_figure for an increased deduction of dollar_figure over the statutory notice standard_deduction and respondent concedes that amount the statutory_notice_of_deficiency allowed one exemption and determined that petitioner’s tax_liability was to be determined using married filing separate_return tax_rates petitioner’s petition assigned no error to these determinations discussion summary_judgment is appropriate if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there 1s no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir 85_tc_527 summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials see 90_tc_678 78_tc_412 the moving party bears the burden of proving that there is no genuine issue of - - material fact and factual inferences will be made in a manner most favorable to the party opposing summary_judgment see 85_tc_812 as previously discussed the issues framed by the pleadings in this case are whether petitioner failed to report capital_gain of dollar_figure whether petitioner failed to report interest_income of dollar_figure whether petitioner should have reported as income a dollar_figure state tax_refund whether petitioner failed to report wages of dollar_figure whether petitioner is liable for an addition_to_tax pursuant to sec_6651 of dollar_figure and whether petitioner is liable for an addition_to_tax pursuant to sec_6654 of dollar_figure as we have stated supra respondent for the purpose of his motion concedes the capital_gain adjustment of dollar_figure petitioner admits having received interest_income of dollar_figure petition par a petitioner admits having received a state tax_refund of dollar_figure petition par a petitioner admits having received wages of dollar_figure petition par a included in petitioner’s income figure of dollar_figure is dollar_figure for sports officiating the dollar_figure is not included in respondent’s wages adjustment of dollar_figure and respondent does not assert a claim for the amount respondent concedes that petitioner is not liable for an addition_to_tax pursuant to sec_6651 respondent concedes that petitioner is not liable for an addition_to_tax pursuant to sec_6654 conclusion for the reasons stated herein we find and hold that there is no genuine issue as to any material fact remaining for litigation in this case and that a decision may be rendered as a matter of law to reflect the foregoing an order granting respondent’s motion for summary jjudqment will be issued and decision will be entered pursuant to rule
